Exhibit 10.1

Execution Version

REKOR SYSTEMS, INC.

Common Stock

(par value $0.0001 per share)

At Market Issuance Sales Agreement

August 14, 2019

B. Riley FBR, Inc.

299 Park Avenue, 21st Floor

New York, NY 10171

Ladies and Gentlemen:

Rekor Systems, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with B. Riley FBR, Inc. (the “Agent”) as follows:

1. Issuance and Sale of Shares. The parties agree that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, the Company may issue and sell through or to the Agent, as sales agent
or principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”); provided however, that in no event
shall the Company issue or sell through the Agent such number of Placement
Shares that (a) exceeds the number of shares or dollar amount of Common Stock
registered on the effective Registration Statement (as defined below) pursuant
to which the offering is being made (b) exceeds the number or dollar amount of
shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6 thereof, if applicable), or (c) exceeds the number of shares
or dollar amount registered on the Prospectus Supplement (as defined below) (the
lesser of (a), (b) or (c) the “Maximum Amount”); and provided further, however,
that in no event shall the aggregate number of Placement Shares sold pursuant to
this Agreement exceed the number of authorized but unissued shares of Common
Stock. Notwithstanding anything to the contrary contained herein, the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the number of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that the Agent shall have no obligation
in connection with such compliance. The issuance and sale of Placement Shares
through the Agent will be effected pursuant to the Registration Statement (as
defined below), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue any Placement
Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-224423), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended and the rules and
regulations thereunder (the



--------------------------------------------------------------------------------

“Exchange Act”). The Company has prepared a prospectus supplement to the base
prospectus included as part of such registration statement specifically relating
to the Placement Shares (the “Prospectus Supplement”). The Company will furnish
to the Agent, for use by the Agent, copies of the base prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, and any post-effective amendment thereto,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the Securities Act, or any subsequent registration statement on
Form S-3 filed pursuant to Rule 415(a)(6) under the Securities Act by the
Company to cover any Placement Shares, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated or deemed
incorporated therein by reference to the extent such information has not been
superseded or modified in accordance with Rule 412 under the Securities Act (as
qualified by Rule 430B(g) of the Securities Act), included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such base prospectus and/or Prospectus Supplement have most recently
been filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission incorporated by reference therein (the
“Incorporated Documents”).

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by electronic
mail (or other method mutually agreed to in writing by the parties) of the
number of Placement Shares, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective immediately
upon receipt by the Agent unless and until (i) the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares thereunder has been sold, (iii) the Company
suspends or terminates the Placement Notice, which suspension and termination
rights may be exercised by the Company in its sole discretion, or (iv) this
Agreement has been terminated under the provisions of Section 13. The amount of

 

2



--------------------------------------------------------------------------------

any discount, commission or other compensation to be paid by the Company to the
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of Sections 2 or 3 of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by the Agent.

a. Subject to the terms and conditions of this Agreement, for the period
specified in a Placement Notice, the Agent will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the NASDAQ Stock
Market (the “Exchange”), to sell the Placement Shares up to the amount specified
in, and otherwise in accordance with the terms of, such Placement Notice. The
Agent will provide written confirmation to the Company no later than the opening
of the Trading Day (as defined below) immediately following the Trading Day on
which it has made sales of Placement Shares hereunder setting forth the number
of Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales. Subject to the terms of a Placement Notice, the Agent
may sell Placement Shares by any method permitted by law deemed to be an “at the
market offering” as defined in Rule 415 of the Securities Act. “Trading Day”
means any day on which shares of Common Stock are purchased and sold on the
Exchange.

b. During the term of this Agreement, neither the Agent nor any of its
affiliates or subsidiaries shall, for its own account, engage in (i) any short
sale of any security of the Company, (ii) any sale of any security of the
Company that the Agent does not own or any sale which is consummated by the
delivery of a security of the Company borrowed by, or for the account of, the
Agent, or (iii) any proprietary trading or trading for the Agent’s (or its
affiliates or subsidiaries) own account. Notwithstanding the foregoing, these
restrictions shall not apply to bona fide transactions executed by the Agent on
behalf and at the direction of any of their respective third party customer
accounts.

4. Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”), in which case the Agent shall cease offering and selling such
Placement Shares as soon as reasonably practicable; provided, however, that such
suspension shall not affect or impair any party’s obligations with respect to
any Placement Shares sold hereunder prior to the receipt of such notice. While a
Suspension is in effect, any obligation under Sections 7(l), 7(m),

 

3



--------------------------------------------------------------------------------

7(n) and 7(o) with respect to the delivery of certificates, opinions, or comfort
letters to the Agent, shall be waived. Each of the parties agrees that no such
notice under this Section 4 shall be effective against any other party unless it
is made to one of the individuals named on Schedule 3 hereto, as such Schedule
may be amended from time to time.

5. Sale and Delivery to the Agent; Settlement.

a. Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Exchange to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with the terms of, such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that the Agent will
be successful in selling Placement Shares, (ii) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by the Agent to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Exchange to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

b. Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares no later than opening day following the Trading Day that the Agent sold
such Placement Shares. The amount of proceeds to be delivered to the Company on
a Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

c. Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Agent’s or its designee’s account (provided
the Agent shall have given the Company written notice of such designee and such
designee’s account information at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the parties hereto which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form. On each Settlement
Date, the Agent will deliver the related Net Proceeds in same day funds to an
account designated by the Company on, or prior to, the Settlement Date. The
Company agrees that if the Company, or its transfer agent

 

4



--------------------------------------------------------------------------------

(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date through no fault of the Agent, then in addition to and in no way
limiting the rights and obligations set forth in Section 11(a) hereto, it will
(i) hold the Agent harmless against any loss, claim, damage, or reasonable,
documented expense (including reasonable and documented legal fees and expenses
of counsel to the Agent), as incurred, arising out of or in connection with such
default by the Company or its transfer agent (if applicable) and (ii) pay to the
Agent (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

d. Limitations on Offering Size. Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, (B) the
amount available for offer and sale under the currently effective Registration
Statement and (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Agent in writing. Under no circumstances shall the Company request the offer or
sale of any Placement Shares pursuant to this Agreement at a price lower than
the minimum price authorized from time to time by the Company’s board of
directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Agent in writing.

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with the Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

a. Registration Statement and Prospectus. The transactions contemplated by this
Agreement meet the requirements for and comply with the conditions for the use
of Form S-3 under the Securities Act. The Registration Statement has been filed
with the Commission and has been declared effective under the Securities Act.
The Prospectus Supplement will name the Agent as the agent in the section
entitled “Plan of Distribution.” The Company has not received, and has no notice
of, any order of the Commission preventing or suspending the use of the
Registration Statement, or threatening or instituting proceedings for that
purpose. The Registration Statement and the offer and sale of Placement Shares
as contemplated hereby meet the requirements of Rule 415 under the Securities
Act and comply in all material respects with said Rule. Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed, as applicable. Copies of
the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to the Agent and its counsel. The
Company has not distributed and, prior to the later to occur of each Settlement
Date and completion of the distribution of the Placement Shares, will not
distribute any offering material in connection with the offering or sale of the
Placement Shares other than the Registration Statement and the Prospectus and
any Issuer Free Writing Prospectus (as

 

5



--------------------------------------------------------------------------------

defined below) relating to the Placement Shares to which the Agent has
consented, which consent will not be unreasonably withheld or delayed, or that
is required by applicable law or the listing or maintenance requirements of the
Exchange. The Common Stock is currently quoted on the Exchange under the trading
symbol “REKR.” To the Company’s knowledge, it is in compliance with all listing
and maintenance requirements of the Exchange.

b. No Misstatement or Omission. At each Settlement Date, the Registration
Statement and the Prospectus, as of such date, will conform in all material
respects with the requirements of the Securities Act. The Registration
Statement, when it became effective, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The documents incorporated by reference in the Prospectus or any
Prospectus Supplement did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by the Agent specifically for use in the preparation thereof.

c. Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

d. Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement and the
Prospectus, together with the related notes and schedules, present fairly, in
all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and the Subsidiaries for the periods specified (subject,
in the case of unaudited statements, to normal year-end audit adjustments, which
will not be material, either individually or in the aggregate) and have been
prepared in compliance with the published requirements of the Securities Act and
Exchange Act, as applicable, as in effect at the time of filing, and in
conformity with generally accepted accounting principles in the United States
(“GAAP”), as in effect at the time of filing, applied on a consistent basis
(except (i) for such adjustments to accounting standards and practices as are
noted therein and (ii) in the case of unaudited financial interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
during the periods involved; the other financial and statistical data with
respect to the Company and the Subsidiaries contained or incorporated by
reference in the Registration Statement and the Prospectus, are accurately and
fairly presented in all material respects and prepared on a basis consistent
with the financial statements and books and records

 

6



--------------------------------------------------------------------------------

of the Company; there are no financial statements (historical or pro forma) that
are required to be included or incorporated by reference in the Registration
Statement, or the Prospectus that are not included or incorporated by reference
as required; the Company and the Subsidiaries do not have any material
liabilities or obligations, direct or contingent (including any off balance
sheet obligations), not described in the Registration Statement, and the
Prospectus which are required to be described in the Registration Statement or
Prospectus; and all disclosures contained or incorporated by reference in the
Registration Statement and the Prospectus, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable.

e. Conformity with EDGAR Filing. The Prospectus delivered to the Agent for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T.

f. Organization. The Company and any subsidiary that is a significant subsidiary
(as such term is defined in Rule 1-02 of Regulation S-X promulgated by the
Commission) (each, a “Subsidiary,” collectively, the “Subsidiaries”), are, and
at each Settlement Date will be, duly organized, validly existing as a
corporation and in good standing under the laws of their respective
jurisdictions of organization. The Company and the Subsidiaries are duly
licensed or qualified as a foreign corporation for transaction of business and
in good standing under the laws of each other jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such license or qualification, and have all corporate power
and authority necessary to own or hold their respective properties and to
conduct their respective businesses as described in the Registration Statement
and the Prospectus, except where the failure to be so qualified or in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

g. Subsidiaries. The Company owns directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21.1 to the Company’s
Annual Report on Form 10-K for the most recently ended fiscal year and other
than (i) those subsidiaries not required to be listed on Exhibit 21.1 by Item
601 of Regulation S-K under the Exchange Act and (ii) those subsidiaries formed
since the last day of the most recently ended fiscal year.

h. No Violation or Default. Neither the Company nor any Subsidiary is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any

 

7



--------------------------------------------------------------------------------

indenture, mortgage, deed of trust, loan agreement or other similar material
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary is bound or to which any of the property or
assets of the Company or any Subsidiary is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other material
agreement to which it or any Subsidiary is a party is in default in any respect
thereunder where such default would reasonably be expected to have a Material
Adverse Effect.

i. No Material Adverse Effect. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (i) any Material
Adverse Effect, or any development that would reasonably be expected to result
in a Material Adverse Effect, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or the Subsidiaries, which is material to the Company
and the Subsidiaries taken as a whole, (iv) any material change in the capital
stock (other than (A) the grant of additional options under the Company’s
existing stock option plans, (B) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (C) as a result of the issuance of Placement
Shares, (D) any repurchases of capital stock of the Company, (E) as described in
a proxy statement filed on Schedule 14A or a Registration Statement on Form S-4,
or (F) otherwise publicly announced) or outstanding long-term indebtedness of
the Company or the Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Subsidiary,
other than in each case above in the ordinary course of business, or as
otherwise disclosed in the Registration Statement or Prospectus (including any
document incorporated by reference therein).

j. Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and non-assessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional options under the Company’s
existing stock option plans, (ii) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (iii) as a result of the issuance of Placement
Shares, or (iv) any repurchases of capital stock of the Company) and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus. The
description of the Common Stock in the Registration Statement and the Prospectus
is complete and accurate in all material respects. Except as disclosed in or
contemplated by the Registration Statement or the Prospectus, the Company did
not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into, or
exchangeable for, or any contracts or commitments to issue or sell, any shares
of capital stock or other securities.

 

8



--------------------------------------------------------------------------------

k. S-3 Eligibility. At the time the Registration Statement was declared
effective, and at the time the Company’s most recent Annual Report on Form 10-K
was filed with the Commission, the Company met or will meet the then applicable
requirements for the use of Form S-3 under the Securities Act, including, but
not limited to, General Instruction I.B.6 of Form S-3, if applicable. As of
the close of trading on the Exchange on July 26, 2019, the aggregate market
value of the outstanding voting and non-voting common equity (as defined in Rule
405) of the Company held by persons other than affiliates of the Company
(pursuant to Rule 144 of the Securities Act, those that directly, or indirectly
through one or more intermediaries, control, or are controlled by, or are under
common control with, the Company) (the “Non-Affiliate Shares”), was
approximately $57.6 million (calculated by multiplying (x) the price at which
the common equity of the Company was last sold on the Exchange on July 26, 2019
times (y) the number of Non-Affiliate Shares). The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in General Instruction I.B.6 of Form S-3) with the Commission at least
12 calendar months previously reflecting its status as an entity that is not a
shell company.

l. Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification and contribution provisions of
Section 11 hereof may be limited by federal or state securities laws and public
policy considerations in respect thereof.

m. Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of the Agent or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act. The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

n. No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority having jurisdiction over the Company is
required for the execution, delivery and performance by the Company of this
Agreement, and the issuance and sale by the Company of the Placement Shares as
contemplated hereby, except for such consents, approvals, authorizations, orders
and registrations or qualifications (i) as may be required under applicable

 

9



--------------------------------------------------------------------------------

state securities laws or by the by-laws and rules of the Financial Industry
Regulatory Authority (“FINRA”) or the Exchange, including any notices that may
be required by the Exchange, in connection with the sale of the Placement Shares
by the Agent, (ii) as may be required under the Securities Act and (iii) as have
been previously obtained by the Company.

o. No Preferential Rights. (i) No person, as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Securities Act (each, a “Person”), has
the right, contractual or otherwise, to cause the Company to issue or sell to
such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than upon the exercise of options or warrants
to purchase Common Stock or upon the exercise of options that may be granted
from time to time under the Company’s stock option plan), (ii) no Person has any
preemptive rights, rights of first refusal, or any other rights (whether
pursuant to a “poison pill” provision or otherwise) to purchase any Common Stock
or shares of any other capital stock or other securities of the Company from the
Company which have not been duly waived with respect to the offering
contemplated hereby, (iii) no Person has the right to act as an underwriter or
as a financial advisor to the Company in connection with the offer and sale of
the Placement Shares, and (iv) no Person has the right, contractual or
otherwise, to require the Company to register under the Securities Act any
Common Stock or shares of any other capital stock or other securities of the
Company, or to include any such shares or other securities in the Registration
Statement or the offering contemplated thereby, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated thereby or otherwise, except in each case for
such rights as have been waived on or prior to the date hereof.

p. Independent Public Accountant. BD & Company, Inc. (the “Accountant”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement, are and,
during the periods covered by their report, were independent public accountants
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

q. Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or whose termination is disclosed in documents filed
by the Company on EDGAR, are legal, valid and binding obligations of the Company
and, to the Company’s knowledge, enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

r. No Litigation. There are no legal or governmental proceedings pending or
threatened to which the Company or any Subsidiary is a party or to which any of
the properties of the Company or any Subsidiary is subject (i) other than
proceedings accurately described in all material respects in the Prospectus and
proceedings that would not reasonably be expected to have a Material Adverse
Effect on the Company and its subsidiaries, taken as a whole, or on the power or
ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated by the Prospectus or (ii) that are
required to be described in the Registration Statement or the Prospectus and are
not so described; and there are no statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement that are not
described or filed as required.

s. Licenses and Permits. The Company and the Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as currently conducted,
as described in the Registration Statement and the Prospectus (the “Permits”),
except where the failure to possess, obtain or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received written
notice of any proceeding relating to revocation or modification of any such
Permit or has any reason to believe that such Permit will not be renewed in the
ordinary course, except where the failure to obtain any such renewal would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

t. No Material Defaults. Neither the Company nor any Subsidiary has defaulted on
any installment on indebtedness for borrowed money or on any rental on one or
more long-term leases, which defaults, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

u. Certain Market Activities. Neither the Company, nor any Subsidiary, nor, to
the knowledge of the Company, any of their respective directors, officers or
controlling persons has taken, directly or indirectly, any action designed, or
that has constituted or would reasonably be expected to cause or result in,
under the Exchange Act or otherwise, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

v. Broker/Dealer Relationships. Neither the Company nor any Subsidiary or any
related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

w. No Reliance. The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

 

11



--------------------------------------------------------------------------------

x. Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and paid all taxes
shown thereon through the date hereof, to the extent that such taxes have become
due and are not being contested in good faith, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any Subsidiary which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company has no
knowledge of any federal, state or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it which
would have a Material Adverse Effect.

y. Title to Real and Personal Property. The Company and the Subsidiaries have
good and valid title in fee simple to all items of real property and good and
valid title to all personal property (excluding Intellectual Property (as
defined below, which is addressed in Section 6(z)) described in the Registration
Statement or Prospectus as being owned by them that are material to the
businesses of the Company or such Subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries or (ii) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Any real
property described in the Registration Statement or Prospectus as being leased
by the Company and the Subsidiaries is held by them under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or the
Subsidiaries or (B) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

z. Intellectual Property. The Company and the Subsidiaries own or possess
adequate enforceable rights to use all patents, patent applications, trademarks
(both registered and unregistered), trade names, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) (collectively, the “Intellectual Property”),
necessary for the conduct of their respective businesses as conducted as of the
date hereof, except to the extent that the failure to own or possess adequate
rights to use such Intellectual Property would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and the Subsidiaries have not received any written notice of any claim of
infringement or conflict which asserted Intellectual Property rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Effect. There are no
pending, or to the Company’s knowledge, threatened judicial proceedings or
interference proceedings challenging the Company’s or any Subsidiary’s rights in
or to or the validity of the scope of any of the Company’s or its Subsidiaries’
patents, patent applications or proprietary information. To the Company’s
knowledge, no other entity or individual has any right or claim in any of the
Company’s or any of its Subsidiary’s patents, patent applications or any patent
to be issued therefrom by virtue of any contract, license or other agreement
entered into between such entity or individual and the Company or any Subsidiary
or by any non-contractual obligation, other than by written licenses granted by
the Company or any Subsidiary. The Company has not received any written notice
of any claim challenging the rights of the Company or its Subsidiaries in or to
any Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary which claim, if the subject of an unfavorable decision, would
reasonably be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

aa. Compliance with Applicable Laws. The Company has not been advised, and has
no reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not reasonably be expected to result in a Material Adverse
Change.

bb. Environmental Laws. The Company and the Subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received any written notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

cc. Disclosure Controls. The Company maintains a system of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company is not aware of any
material weaknesses in its internal control over financial reporting (other than
as set forth in the Registration Statement or the Prospectus). Since the date of
the latest audited financial statements of the Company included in the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Registration Statement or the Prospectus). The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15 and 15d-15) that comply with the requirements of the
Exchange Act. The Company’s certifying officers have evaluated the effectiveness
of the Company’s controls and procedures as of a date within 90 days prior to
the filing date of the Form 10-K for the fiscal year most recently ended (such
date, the “Evaluation Date”).

 

13



--------------------------------------------------------------------------------

dd. Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder. Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission during the past 12 months. For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Exchange Act Rules 13a-15 and
15d-15.

ee. Finder’s Fees. Neither the Company nor any Subsidiary has incurred any
liability for any finder’s fees, brokerage commissions or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to the Agent pursuant to this Agreement.

ff. Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

gg. Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Placement Shares, will be required
to register as an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

hh. Operations. The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company (collectively, the “Money Laundering Laws”),
except where the failure to be in such compliance would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

ii. Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structured finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Registration Statement or the Prospectus which have not been described as
required.

 

14



--------------------------------------------------------------------------------

jj. Underwriter Agreements. Other than with respect to this Agreement, the
Company is not a party to any agreement with an agent or underwriter for any
other “at the market” or continuous equity transaction.

kk. ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions, other than, in the case of
(i), (ii) and (iii) above, as would not reasonably be expected to have a
Material Adverse Effect.

ll. Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
(a “Forward-Looking Statement”) contained in the Registration Statement and the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

mm. Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

nn. Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business.

oo. No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, the Subsidiaries or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, the Subsidiaries, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the

 

15



--------------------------------------------------------------------------------

Prospectus that is not so described; (iii) no relationship, direct or indirect,
exists between or among the Company or the Subsidiaries or any affiliate of
them, on the one hand, and the directors, officers, stockholders or directors of
the Company or, to the Company’s knowledge, the Subsidiaries, on the other hand,
that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or, to the Company’s knowledge, the Subsidiaries to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (v) the Company has not offered, or caused
any placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or the
Subsidiaries to alter the customer’s or supplier’s level or type of business
with the Company or the Subsidiaries or (B) a trade journalist or publication to
write or publish favorable information about the Company or the Subsidiaries or
any of their respective products or services, and, (vi) neither the Company nor
the Subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or the Subsidiaries has made any payment of funds of the Company or the
Subsidiaries or received or retained any funds in violation of any law, rule or
regulation (including, without limitation, the Foreign Corrupt Practices Act of
1977), which payment, receipt or retention of funds is of a character required
to be disclosed in the Registration Statement or the Prospectus.

pp. Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

qq. No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 25 below), did not, does not and will not, through
the completion of the Placement or Placements for which such Issuer Free Writing
Prospectus is issued, include any material information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement or the Prospectus, including any incorporated document deemed to be a
part thereof that has not been superseded or modified. The foregoing sentence
does not apply to statements in or omissions from any Issuer Free Writing
Prospectus based upon and in conformity with written information furnished to
the Company by the Agent specifically for use therein.

rr. No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein, nor the compliance by the Company with the
terms and provisions hereof will conflict with, or will result in a breach of,
any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to the terms of any contract or other agreement to which the Company is
bound or to which any of the property or assets of the Company is subject,
except (i) such conflicts, breaches or defaults as may have been waived and
(ii) such conflicts, breaches and defaults that would not reasonably be expected
to have a Material Adverse Effect; nor will such action result (x) in any
violation of the provisions of the organizational or governing documents of the
Company, or (y) in any material violation of the provisions of any statute or
any order, rule or regulation applicable to the Company or of any court or of
any federal, state or other regulatory authority or other government body having
jurisdiction over the Company, except where such violation would not reasonably
be expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

ss. OFAC.

(i) Neither the Company nor any Subsidiary (collectively, the “Entity”) nor, to
the Company’s knowledge, any director, officer, employee, agent, affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (ss), “Person”) that is, or is owned or controlled by a Person that
is:

(a) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(b) located, organized or resident in a country or territory that is the subject
of Sanctions.

(ii) The Entity will not, directly or indirectly, knowingly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person:

(a) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(b) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
knowingly engaged in and is not now knowingly engaged in any dealing or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

tt. Stock Transfer Taxes. On each Settlement Date, all material stock transfer
or other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been complied with by the
Company in all material respects.

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

17



--------------------------------------------------------------------------------

7. Covenants of the Company. The Company covenants and agrees with the Agent
that:

a. Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by the Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus related to the Placement or for
additional information related to the Placement, (ii) the Company will prepare
and file with the Commission, promptly upon the Agent’s request, any amendments
or supplements to the Registration Statement or Prospectus that, upon the advice
of the Company’s legal counsel, may be necessary or advisable in connection with
the distribution of the Placement Shares by the Agent (provided, however, that
the failure of the Agent to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect the Agent’s right to rely on
the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agent shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
(other than an Incorporated Document) unless a copy thereof has been submitted
to the Agent within a reasonable period of time before the filing and the Agent
has not reasonably objected thereto (provided, however, that (A) the failure of
the Agent to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide the Agent any advance copy of such filing
or to provide the Agent an opportunity to object to such filing if the filing
does not name the Agent or does not relate to the transaction herein provided;
and provided, further, that the only remedy the Agent shall have with respect to
the failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

 

18



--------------------------------------------------------------------------------

b. Notice of Commission Stop Orders. The Company will advise the Agent, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
The Company will advise the Agent promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

c. Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use its commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify the Agent
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such Prospectus Delivery Period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

d. Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as the
Agent reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities, file a general consent
to service of process, or subject itself to taxation in any jurisdiction if it
is not otherwise so subject.

e. Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the reasonable expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may

 

19



--------------------------------------------------------------------------------

from time to time reasonably request and, at the Agent’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agent to
the extent such document is available on EDGAR.

f. Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.

g. Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

h. Notice of Other Sales. Without the prior written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to the Agent hereunder and ending on the
third (3rd) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not apply in connection with the Company’s
issuance or sale of (i) Common Stock, options to purchase Common Stock or Common
Stock issuable upon the exercise of options, pursuant to any stock option, or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to the Agent, (iii) Common Stock, or securities convertible into or exercisable
for Common Stock, offered and sold in a privately negotiated transaction to
vendors, customers, strategic partners or potential strategic partners or other
investors conducted in a manner so as not to be integrated with the offering of
Common Stock hereby and (iv) Common Stock in connection with any acquisition,
strategic investment or other similar transaction (including any joint venture,
strategic alliance or partnership).

i. Change of Circumstances. The Company will, at any time during the pendency of
a Placement Notice advise the Agent promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to the Agent pursuant to this Agreement.

 

20



--------------------------------------------------------------------------------

j. Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

k. Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every date a filing
under Rule 424(b) is made, a “Filing Date”), which prospectus supplement will
set forth, within the relevant period, the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares, and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

l. Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

(i) amends or supplements (other than a prospectus supplement relating solely to
an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended audited financial information or a material
amendment to the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

(Each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date.”)

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit
7(1). The requirement to provide a certificate under this Section 7(1) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date

 

21



--------------------------------------------------------------------------------

the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, (i) upon the delivery of the first Placement
Notice hereunder and (ii) if the Company subsequently decides to sell Placement
Shares following a Representation Date when the Company relied on such waiver
and did not provide the Agent with a certificate under this Section 7(1), then
before the Agent sells any Placement Shares, the Company shall provide the Agent
with a certificate, in the form attached hereto as Exhibit 7(1), dated the date
of the Placement Notice.

m. Legal Opinion of Company Counsel. On or prior to the date of the first
Placement Notice given hereunder the Company shall cause to be furnished to the
Agent a written opinion and a negative assurance letter of Crowell & Moring LLP
(“Company Counsel”), or other counsel reasonably satisfactory to the Agent, each
in form and substance reasonably satisfactory to the Agent. Thereafter, within
five (5) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(l) for which no waiver is applicable, the Company shall cause to be
furnished to the Agent a negative assurance letter of Company Counsel in form
and substance reasonably satisfactory to the Agent; provided that, in lieu of
such negative assurance for subsequent periodic filings under the Exchange Act,
counsel may furnish the Agent with a letter (a “Reliance Letter”) to the effect
that the Agent may rely on the negative assurance letter previously delivered
under this Section 7(m) to the same extent as if it were dated the date of such
letter (except that statements in such prior letter shall be deemed to relate to
the Registration Statement and the Prospectus as amended or supplemented as of
the date of the Reliance Letter).

n. Legal Opinion of Agent Counsel. On or prior to the date of the first
Placement Notice given hereunder, Duane Morris LLP, counsel to the Agent (“Agent
Counsel”), shall furnish to the Agent a written opinion and negative assurance
letter of Agent Counsel in form and substance reasonably satisfactory to the
Agent. Thereafter, within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(l) for which no waiver is applicable, Agent Counsel
shall furnish to the Agent a negative assurance letter of Agent Counsel in form
and substance reasonably satisfactory to the Agent; provided, however, that in
lieu of such negative assurance letter for subsequent periodic filings under the
Exchange Act, Agent Counsel may furnish the Agent with a Reliance Letter to the
effect that the Agent may rely on the negative assurance letter of Agent Counsel
previously delivered under this Section 7(n) to the same extent as if it were
dated the date of such letter (except that statements in such prior letter shall
be deemed to relate to the Registration Statement and the Prospectus as amended
or supplemented as of the date of such Reliance Letter).

o. Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days after each subsequent Representation
Date, other than pursuant to Section 7(l)(iii), the Company shall cause its
independent accountants to furnish the Agent letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(o). The Comfort Letter from the
Company’s independent accountants shall be in a form and substance reasonably
satisfactory to the Agent, (i) confirming that they are an independent public
accounting firm within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (the “PCAOB”), (ii)

 

22



--------------------------------------------------------------------------------

stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

p. Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of Common Stock or (ii) sell, bid for, or purchase Common Stock in
violation of Regulation M, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Agent.

q. Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor the Subsidiaries will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act.

r. No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder pursuant
to Section 23, neither of the Agent nor the Company (including its agents and
representatives, other than the Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

s. Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will maintain disclosure controls and procedures that
comply with the requirements of the Exchange Act.

8. Representations and Covenants of the Agent. The Agent represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which the Agent is exempt
from registration or such registration is not otherwise required. The Agent
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such

 

23



--------------------------------------------------------------------------------

states in which it is exempt from registration or such registration is not
otherwise required, during the term of this Agreement. The Agent shall comply
with all applicable law and regulations in connection with the transactions
contemplated by this Agreement, including the issuance and sale through the
Agent of the Placement Shares.

9. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as the Agent shall deem reasonably necessary,
(ii) the printing and delivery to the Agent of this Agreement and such other
documents as may be required in connection with the offering, purchase, sale,
issuance or delivery of the Placement Shares, (iii) the preparation, issuance
and delivery of the certificates, if any, for the Placement Shares to the Agent,
including any stock or other transfer taxes and any capital duties, stamp duties
or other duties or taxes payable upon the sale, issuance or delivery of the
Placement Shares to the Agent, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Agent incurred in
connection with (a) entering into the transactions contemplated by this
Agreement in an amount not to exceed $50,000 in the aggregate, and (b) ongoing
diligence arising from the transactions contemplated by this Agreement in an
amount not to exceed $2,500 in the aggregate per calendar quarter; (vi) the fees
and expenses of the transfer agent and registrar for the Common Stock, (vii) the
filing fees incident to any review by FINRA of the terms of the sale of the
Placement Shares, and (viii) the fees and expenses incurred in connection with
the listing of the Placement Shares on the Exchange.

10. Conditions to the Agent’s Obligations. The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein (other than those representations and warranties made as of a specified
date or time), to the due performance in all material respects by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence
review satisfactory to it in its reasonable judgment, and to the continuing
reasonable satisfaction (or waiver by the Agent in its sole discretion) of the
following additional conditions:

a. Registration Statement Effective. The Registration Statement shall remain
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

b. No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or receipt by the Company of
notification of the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from

 

24



--------------------------------------------------------------------------------

qualification of any of the Placement Shares for sale in any jurisdiction or
receipt by the Company of notification of the initiation of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
Incorporated Document untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus or any material
Incorporated Document so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus or any
material Incorporated Document, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

c. No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

d. Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that would reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any “nationally recognized statistical rating organization,” as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act (a “Rating Organization”), or a public announcement by any Rating
Organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a Rating Organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

e. Legal Opinion of Company Counsel. The Agent shall have received the opinion
and negative assurance letter of Company Counsel required to be delivered
pursuant to Section 7(m) on or before the date on which such delivery of such
opinion and negative assurance letter are required pursuant to Section 7(m).

f. Legal Opinion of Agent Counsel. The Agent shall have received the opinion and
negative assurance letter of Agent Counsel required to be delivered pursuant to
Section 7(n) on or before the date on which such delivery of such opinion and
negative assurance letter is required pursuant to Section 7(n).

g. Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant Section 7(o) on or before the date on which such delivery
of such letter is required pursuant to Section 7(o).

 

25



--------------------------------------------------------------------------------

h. Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(1) on or before the date on which
delivery of such certificate is required pursuant to Section 7(1).

i. Secretary’s Certificate. On or prior to the first Representation Date, the
Agent shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to the Agent and its
counsel.

j. No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

k. Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(1), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request and which are usually and customarily furnished by
an issuer of securities in connection with a securities offering of the type
contemplated hereby. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof.

l. Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

m. Approval for Listing. To the extent required by continued listing rules of
the Exchange, the Placement Shares shall either have been approved for listing
on the Exchange, subject only to notice of issuance, or the Company shall have
filed an application for listing of the Placement Shares on the Exchange at, or
prior to, the issuance of any Placement Notice.

n. No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 13(a).

11. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

26



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the
reasonable and documented out-of-pocket fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

(b) Indemnification by the Agent. The Agent agrees to indemnify and hold
harmless the Company and its directors and officers, and each person, if any,
who (i) controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act or (ii) is controlled by or is under
common control with the Company against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 11(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with information relating to the Agent and furnished to the Company
in writing by the Agent expressly for use therein.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly

 

27



--------------------------------------------------------------------------------

with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict of interest exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable and documented out-of-pocket fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable and documented out-of-pocket
fees, disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such reasonable and documented out-of-pocket fees, disbursements
and other charges will be reimbursed by the indemnifying party promptly after
the indemnifying party receives a written invoice relating to fees,
disbursements and other charges in reasonable detail. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 11 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes an unconditional release of each indemnified
party from all liability arising out of such litigation, investigation,
proceeding or claim and (2) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any indemnified
party.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act or the Exchange
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Agent may be subject in such proportion as shall be appropriate to

 

28



--------------------------------------------------------------------------------

reflect the relative benefits received by the Company on the one hand and the
Agent on the other hand. The relative benefits received by the Company on the
one hand and the Agent on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act or the Exchange Act, and any officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each officer who signed the Registration
Statement and director of the Company will have the same rights to contribution
as the Company, subject in each case to the provisions hereof. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 11(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 11(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 11(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 11(c) hereof.

 

29



--------------------------------------------------------------------------------

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

13. Termination.

a. The Agent may terminate this Agreement, by written notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that would
reasonably be expected to have a Material Adverse Effect or, in the sole
judgment of the Agent, is material and adverse and makes it impractical or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (2) if there has occurred any material adverse change
in the financial markets in the United States or the international financial
markets, any outbreak of hostilities or escalation thereof or other calamity or
crisis or any change or development involving a prospective change in national
or international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Agent,
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial), Section 19 (Consent
to Jurisdiction), and Section 20 (Use of Information) hereof shall remain in
full force and effect notwithstanding such termination. If the Agent elects to
terminate this Agreement as provided in this Section 13(a), the Agent shall
provide the required notice as specified in Section 14 (Notices).

b. The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial), Section 19 (Consent to
Jurisdiction), and Section 20 (Use of Information) hereof shall remain in full
force and effect notwithstanding such termination. Nothing in this Section 13(b)
shall limit the ability of the Company to suspend offers and sales of Placement
Shares pursuant to the provisions of Section 4.

 

30



--------------------------------------------------------------------------------

c. The Agent shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 9 (Payment of Expenses), Section 11 (Indemnification and Contribution),
Section 12 (Representations and Agreements to Survive Delivery), Section 18
(Governing Law and Time; Waiver of Jury Trial), Section 19 (Consent to
Jurisdiction), and Section 20 (Use of Information) hereof shall remain in full
force and effect notwithstanding such termination.

d. Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agent on the terms and subject to the conditions set forth
herein except that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial),
Section 19 (Consent to Jurisdiction), and Section 20 (Use of Information) hereof
shall remain in full force and effect notwithstanding such termination.

e. This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial), Section 19 (Consent to Jurisdiction), and
Section 20 (Use of Information) shall remain in full force and effect. Upon
termination of this Agreement, the Company shall not have any liability to the
Agent for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by the Agent under this Agreement.

f. Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Company, as the case may be; provided further, that the
Agent shall suspend any ongoing Placement as soon as reasonably practicable
following receipt of the notice of termination (and in any event by the close of
business on the date of receipt). If such termination shall occur prior to the
Settlement Date for any sale of Placement Shares, such Placement Shares shall
settle in accordance with the provisions of this Agreement.

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

B. Riley FBR, Inc.

299 Park Avenue, 21st Floor

New York, NY 10171

Attention:         General Counsel

Telephone:       (212) 457-9947

Email:              atmdesk@brileyfbr.com

 

31



--------------------------------------------------------------------------------

with a copy to:

Duane Morris LLP

1540 Broadway

New York, NY 10036

Attention:         Dean M. Colucci

Telephone:       (973) 424-2020

Email:              dmcolucci@duanemorris.com

and if to the Company, shall be delivered to:

Rekor Systems, Inc.

7172 Columbia Gateway Drive, Suite 400

Columbia, MD 21046

Attention:         Eyal Hen

Telephone:       (443) 478-6263

Email:              eyal@rekorsystems.com

with a copy to:

Crowell & Moring LLP

1001 Pennsylvania Avenue NW

Washington, DC 20004

Attention:         Lex Eley

Telephone:       (202)624-2885

Email:              leley@crowell.com

Each party to this Agreement may change such information/address for notices by
sending to the parties to this Agreement written notice of new
information/address for such purpose. Each such notice or other communication
shall be deemed given (i) when delivered personally, by email, or by verifiable
facsimile transmission on or before 4:30 p.m., New York City time, on a Business
Day or, if such day is not a Business Day, on the next succeeding Business Day,
(ii) on the next Business Day after timely delivery to a nationally-recognized
overnight courier and (iii) on the Business Day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt requested,
postage prepaid). For purposes of this Agreement, “Business Day” shall mean any
day on which the Exchange and commercial banks in the City of New York are open
for business.

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 11 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither the
Company nor the Agent may assign its rights or obligations under this Agreement
without the prior written consent of the other party.

 

32



--------------------------------------------------------------------------------

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME. THE COMPANY AND THE AGENT EACH HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

33



--------------------------------------------------------------------------------

20. Use of Information. The Agent may not use or disclose any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, for any purpose except in connection with
entering into this Agreement and providing services in accordance with the terms
of this Agreement, or as otherwise expressly approved by the Company.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission or email of a .pdf
attachment.

22. Effect of Headings. The section, Schedule and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.

23. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of the Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, and the Agent
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

24. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

a. The Agent is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

b. it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

34



--------------------------------------------------------------------------------

c. the Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

d. it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Agent has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

e. it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and its counsel confidential to the extent not
otherwise publicly-available.

25. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Remainder of the page intentionally left blank]

 

35



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours,     REKOR SYSTEMS, INC.     By:  

/s/ Eyal Hen

  Name: Eyal Hen   Title: Chief Financial Officer ACCEPTED as of the date
first-above written:     B. RILEY FBR, INC.     By:  

/s/ Patrice McNicoll

  Name: Patrice McNicoll   Title: Co-Head of Investment Banking

 

36



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

FORM OF PLACEMENT NOTICE

 

 

 

From:    Rekor Systems, Inc. To:    B. Riley FBR, Inc. Attention:    [●]
Subject:    At Market Issuance—Placement Notice

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Rekor systems, Inc., a Delaware corporation
(the “Company”), and B. Riley FBR, Inc. (the “Agent”), dated August 14, 2019,
the Company hereby requests that the Agent sell up to [____] of the Company’s
Common Stock, par value $0.0001 per share, at a minimum market price of $ per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

 

37



--------------------------------------------------------------------------------

SCHEDULE 2

 

 

Compensation

 

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the gross proceeds from
each sale of Placement Shares.

 

38



--------------------------------------------------------------------------------

SCHEDULE 3

 

 

Notice Parties

 

 

The Company

 

Robert Berman    robert@rekorsystems.com Eyal Hen    eyal@rekorsystems.com

B. Riley FBR

 

Seth Appel    sappel@brileyfbr.com Ryan Loforte    rloforte@brileyfbr.com
Patrice McNicoll    pmcnicoll@brileyfbr.com Keith Pompliano   
kpompliano@brileyfbr.com

with a copy to atmdesk@brileyfbr.com

 

39



--------------------------------------------------------------------------------

EXHIBIT 7(1)

Form of Representation Date Certificate

___________, 20___

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated August 14, 2019, and entered into between
Rekor Systems, Inc. (the “Company”) and B. Riley FBR, Inc. All capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Agreement.

The Company hereby certifies as follows:

1. As of the date of this Certificate (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) the Prospectus does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

2. The representations and warranties of the Company in Section 6 of the
Agreement:

(a) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date, which were true and correct as of such date; and

(b) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date, which
were true and correct as of such date.

3. Except as waived by the Agent in writing, each of the covenants required to
be performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

4. Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

5. No stop order suspending the effectiveness of the Registration Statement or
of any part thereof has been issued, and no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).

6. No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the securities or
Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company’s knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).

 

41



--------------------------------------------------------------------------------

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 

REKOR SYSTEMS, INC. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

EXHIBIT 23

Permitted Issuer Free Writing Prospectuses

[None].